Citation Nr: 1737930	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left eye cataracts.

2.  Entitlement to service connection for left eye vitreous syneresis.

3.  Entitlement to service connection for ocular hypertension.

4.  Entitlement to service connection for left eye refractive error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2007 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for left eye disability (claimed as left eye defective visual acuity opacity).  Following remands in June 2010 and April 2012, in July 2014 the Board recharacterized the left eye issue (as those listed on the title page) and issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that (in pertinent part) denied service connection for left eye cataracts, for left eye vitreous syneresis, for ocular hypertension, and for left eye refractive error.  The Veteran appealed those portions of the decision to the Court.  In October 2015, the Court issued an Order that vacated the July 2014 Board decision with regard to those issues, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a September 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.  In June 2016 and in April 2017, the case was remanded [by the undersigned VLJ] for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left eye vitreous syneresis, for ocular hypertension, and for left eye refractive error are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDING OF FACT

It is reasonably shown that the Veteran's left eye cataracts disability (diagnosed during the period of the current claim) was caused by his service-connected left eye lens opacification.


CONCLUSION OF LAW

Service connection for left eye cataracts, as secondary to service-connected left eye lens opacification, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran was diagnosed with left eye cataracts during the period of the current claim (including on VA eye examinations in November 2007 and September 2010).  [A note was made at the December 2016 VA eye examination that his left eye cataracts had been removed within the past two years and that this disability was now in post-operative status.]  The record reflects that the Veteran is service-connected for left eye lens opacification.  In May 2017 and in June 2017, two VA physicians opined that it was at least as likely as not that the Veteran's left eye cataracts disability was caused by his service-connected left eye lens opacification.  These two opinions are the most probative evidence of record addressing a causal link between the Veteran's left eye cataracts disability (diagnosed during the period of the current claim) and his service-connected left eye lens opacification, because they are supported by adequate rationale.  There are no opinions of record to the contrary.  Thus, service connection for left eye cataracts, as secondary to service-connected left eye lens opacification, is warranted.  See 38 C.F.R. § 3.310.



ORDER

Service connection for left eye cataracts, as secondary to service-connected left eye lens opacification, is granted.


REMAND

Although the Board sincerely regrets the additional delay after multiple previous remands, a further remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims of service connection for left eye vitreous syneresis, for ocular hypertension, and for left eye refractive error.  The record does not currently include sufficient evidence to grant the claims and, therefore, if the claims were decided on their merits at this time, they would be denied.  Accordingly, despite the further delay involved, this additional remand is required so that every possible consideration is afforded.

The Veteran has stated that his left eye vitreous syneresis, ocular hypertension, and left eye refractive error may have been caused or aggravated by his service-connected left eye lens opacification.  However, he has not yet been notified by VA of the specific information and evidence necessary to substantiate a claim for service connection on a secondary basis.

Furthermore, in light of the current decision awarding the Veteran service connection for left eye cataracts, an additional medical opinion addressing any relationship between such disability and his left eye vitreous syneresis, ocular hypertension, and left eye refractive error is needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of service connection on a SECONDARY BASIS.

2. The AOJ should return the record to the VA examiner who conducted the December 2016 VA eye examination (and who provided the April 2017 VA medical opinion) for an additional medical opinion.  THE EXAMINER MUST REVIEW THE ENTIRE RECORD.  Based on the factual evidence of record, the examiner must provide an opinion that responds to the following:

Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that any of the Veteran's currently claimed disabilities (left eye vitreous syneresis, ocular hypertension, and left eye refractive error) were caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his (now) service-connected left eye cataracts?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the requested VA examiner is unavailable (or unable for any reason) to provide any requested opinion, then arrangements should be made for the ENTIRE RECORD to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide the requested opinion, then such examination should be scheduled.

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for left eye vitreous syneresis, for ocular hypertension, and for left eye refractive error, TO INCLUDE ON A SECONDARY BASIS.  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


